     Case 2:20-cv-00734-JAK-MRW Document 46 Filed 09/11/20 Page 1 of 1 Page ID #:246




1
                                                                     JS-6
2

3

4

5

6

7

8
                          UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10
       DAN JAIMES,                             )
11
                                               )   2:20-cv-00734-JAK-MRWx
12                   Plaintiff,                )
13
       v.                                      )   ORDER RE:
                                               )   JOINT STIPULATION TO
14     EXPERIAN INFORMATION                    )   DISMISS THIS ACTION
15     SOLUTION, INC.                          )   WITH PREJUDICE (DKT. 45)
                                               )
16
                                               )
                     Defendant.
17                                             )
                                               )
18

19
             The parties have filed a Joint Stipulation to Dismiss This Action With
20
       Prejudice (Dkt. 45). Consequently, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii),
21
       this action is DISMISSED WITH PREJUDICE. Each party shall bear its own
22
       costs and attorney’s fees.
23

24
       IT IS SO ORDERED.
25


                   September 11, 2020
26

27
       Dated this __________________                ____________________
                                                    John A. Kronstadt
28
                                                    United States District Judge
